                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISIONS
                          C.A. No. 3:19-cv-00590-FDW



LEGRETTA F. CHEEK,

               Plaintiff,

V.

GURSTEL LAW FIRM, P .C., SHANNON N. CRANE,
WHITNEY M. JACOBSON, JESSE VASSALLO LOPEZ,

               Defendants.




                        DECLARATION OF NORMAN I. TAPLE


        I, Norman I. Taple, acting as the authorized representative of Defendant Gurstel

Law Finn, P .C., ("Gurstel Law Firm") declares and states the following:

        1.     I am competent to testify as to the matters set forth herein. The facts stated

     within this declaration are within my personal knowledge and are true and correct.

        2.     I am the Chief Operating Officer and General Counsel ofGurstel Law Firm.

        3.     I make the statements herein on behalf of Gurstel Law Firm. I have personal

     knowledge of the facts contained in this declaration by virtue of my position with

     Gurstel Law Firm and am authorized to give this Declaration on behalf of Gurstel Law

     Firm.




        Case 3:19-cv-00590-FDW-DSC Document 17 Filed 12/23/19 Page 1 of 3
Case 3:19-cv-00590-FDW-DSC Document 17 Filed 12/23/19 Page 2 of 3
Case 3:19-cv-00590-FDW-DSC Document 17 Filed 12/23/19 Page 3 of 3
